DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0287948 to Oomori in view of US Patent Application Publication No. 2003/0107875 to Bijlenga et al. (hereinafter “Bijlenga”).

Regarding claim 1, Oomori illustrates in at least figures 6 and 7 with the related text:
A power semiconductor module 1, comprising:
a plurality of power semiconductor chips 10A, 10B, each chip providing at least one power semiconductor switch;
at least one first module electrode 46 on a first side (see below) of the module electrically connected to a first chip 10B electrode of the power semiconductor chips;
at least one second module electrode 42 on a second side (see below) of the module electrically connected to a second chip electrode of the power semiconductor chips, the second side of the module being opposite to the first side;
a surge arrester arrangement with a surge arrester 50 accommodated in the module, such that a first electrode 43 of the surge arrester arrangement is provided at the first side of the module and a second electrode 41 of the surge arrester arrangement is provided at the second side of the module;
a conducting plate 23 attached to the second side of the module, such that the at least one second module electrode and the second electrode of the surge arrester arrangement are electrically connected with each other; and
wherein the plurality of power semiconductor chips are arranged in an annular region (see below) in the module and the surge arrester arrangement is arranged within the annular region.
Oomori does not specifically show a housing for accommodating the power semiconductor chips.  Bijlenga discloses in figure 2 and a housing 5 for accommodating the power semiconductor chips 21, 22.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Oomori to have a housing.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.

    PNG
    media_image1.png
    612
    901
    media_image1.png
    Greyscale
   
Regarding claims 2 and 9, Bijlenga discloses in paragraph [0044] connection element 8 has a base plate as well as one or more contact dies with spring elements.  It would have been obvious to one of ordinary skill in the art for the surge arrester arrangement to comprise a spring element arranged between the surge arrester and a module side plate at the second side of the housing.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.


Regarding claim 3, Bijlenga discloses in paragraph [0044] the connection element 8 is compressed in the same way as the submodules between the corresponding contact surfaces.  It would have been obvious to one of ordinary skill in the art for the surge arrester to electrically connecte via the spring element with the module side plate via the spring element.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Regarding claim 7, Bijlenga illustrates in figure 2 the power semiconductor chips are accommodated in submodules 21 and 22, which are arranged in one or more openings of the housing 5. Oomori illustrates in figure 6 the chips are arranged in the annular region (see above).
Regarding claim 8, Bijlenga illustrates in figure 2 the submodules 21, 22 are disposed on a module side plate 4, 71 of the power semiconductor module providing the at least one second power electrode C22.
Regarding claim 10, Bijlenga illustrates in figure 2 each submodule 21, 22 provides a first module electrode E21, E22 protruding from the housing 5.
Regarding claim 12, Bijlenga discloses in paragraphs [0006] and [0035] the conducting plate 12 comprises a channel to be cooled with a cooling fluid to be conducted through the channel.




Claim 4 is rejected under 35 USC § 103 as being unpatentable over Oomori in view of Bijlenga as applied to claim 2 above, and further in view of US Patent Application Publication No. 2019/0355634 to Liu et al. (hereinafter “Liu”).
Regarding claim 4, Oomori and Bijlenga are discussed above, they do not specifically show the spring element is a disc spring.  Liu illustrates in figures 1-3 and discloses in paragraph [0058] a spring element 26a, 26b is a disc spring.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Oomori in view of Bijlenga to have a disc spring.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 5-6, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5-6, 11 and 13, the limitations of the dependent claims are the reasons for allowance.
Regarding claims 14, the current prior art does not illustrate “a plurality of power semiconductor modules according to one of the previous claims; wherein conducting plates are arranged between the power semiconductor modules; and
a pressing device pressing the power semiconductor modules and the conducting plates together.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2019/0052189 to Oomori illustrates the claimed invention except at least the second electrode of the surge arrester is in on a second side.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738